DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see Remarks pg. 9, filed 04/16/2021, with respect to the double patenting rejections of claim 1, the rejection under 35 U.S.C. 112(b) of claim 14, and the rejection under 35 U.S.C. 112(d) of claim 6 have been fully considered and are persuasive in view of the filed terminal disclaimer and the amendments to the claims of the after final amendment.  These rejections have been withdrawn. 
Allowable Subject Matter
Claims 1-26 are allowed.
The following is an examiner’s statement of reasons for allowance: In the closest prior art, Jiang et al. (US 2016/0045747) (hereinafter Jiang) discloses a method for treating a medical condition by applying transcutaneous electrical stimulation to a target peripheral nerve of a subject (Title, Abstract), comprising: positioning one or more recording electrodes on a skin surface remote from the stimulation electrodes at a location where electromyogram (EMG) responses to electrical stimulation of the targeted peripheral nerve can be detected (Abstract, ll. 6-end: “at least one EMG sensing electrode minimally invasively positioned on a skin surface… delivering a test stimulation at a stimulation amplitude level… to a nerve tissue… A stimulation-induced EMG motor response is recorded…”); stimulating the peripheral nerve by applying electrical stimulation pulses via the plurality of stimulation electrodes according to stimulation parameters under closed-loop control in which EMG responses elicited after applying the electrical stimulation pulses are monitored via the recording electrodes and the stimulation parameters are adjusted in response to the monitored EMG responses (Para. 13, third 
Jiang does not disclose positioning a plurality of stimulation electrodes on a skin surface proximate the targeted peripheral nerve, the stimulation electrodes being spaced from each other in a predetermined configuration; the EMG responses being elicited a predetermined time after applying the electrical stimulation pulses; in response to detecting an unacceptable condition of the recording electrodes, applying electrical stimulation pulses via the stimulation electrodes according to the stimulation parameters under open-loop control in which the stimulation parameters are maintained without adjustment.
Gharib (US 2009/0018610) teaches a system for assessing a neuromuscular pathway (Abstract) wherein electrical stimulation of a peripheral nerve is accomplished via electrodes placed on the skin over the nerve (Para. 61, first sentence; Fig. 1 shows PNS electrodes 25) and EMG response signals are detected (Para. 27-29; Fig. 8-10). Additionally, Cadwell (US 2014/0148725) teaches using sensing windows when measuring neuromuscular activity (i.e. the EMG response) in response to a nerve stimulus. These windows are offset from delivery times of the stimulus signals based on a signal transit time associated with the nerve and the muscle tissue (Para. 10; Fig. 11 shows transit time period 790,791, sensing windows 794, 796).
The prior art does not teach, suggest, or motivate, in response to detecting an unacceptable condition of the recording electrodes, applying electrical stimulation pulses via the stimulation electrodes according to the stimulation parameters under open-loop control in which the stimulation parameters are maintained without adjustment. As such, the claimed invention as a whole is novel and non-obvious over the prior art.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anant A Gupta whose telephone number is (571)272-8088.  The examiner can normally be reached on Mon-Fri 9 am - 5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on (571) 272-4697.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/A.A.G./
Anant A GuptaExaminer, Art Unit 3792    

/GARY JACKSON/Supervisory Patent Examiner
Art Unit 3792